Citation Nr: 0605724
Decision Date: 12/14/05	Archive Date: 03/02/06

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  04-33 567	)	DATE DEC 14 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee condition, as secondary to a service-connected ankle disability, and, if so, whether service connection is warranted.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back condition, as secondary to a service-connected ankle disability, and, if so, whether service connection is warranted.

REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Esq.


ATTORNEY FOR THE BOARD

Shereen M. Marcus, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from June 1959 to November 1965.  

This matter is before the Board of Veterans Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan in which the RO determined new and material evidence was submitted sufficient to reopen both previously denied claims involving a left knee condition and a low back condition, as secondary to a service-connected left ankle disability, but denied the claims on the merits. 

While the August 2004 RO decision addressed this claim de novo, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claims.  Barnett v. Brown, 83 F. 3rd 1380 (Fed. Cir. 1996).

FINDINGS OF FACT

1.  In a March 2004 decision, the Board denied service connection for a left knee condition and a low back condition, as secondary to a service-connected left ankle disability. This was the last final decision for both claims. 

2. Evidence received since March 2004 is cumulative and redundant of the evidence of record at the time of the last prior final denial of the claims, and does not raise a reasonable possibility of substantiating the claims of entitlement to service connection for a left knee condition and a low back condition, as secondary to a service-connected left ankle disability. 






CONCLUSIONS OF LAW

1.  The March 2004 Board decision that denied service connection for a left knee condition and a low back condition, as secondary to a service-connected ankle disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2005).

2.  New and material evidence has not been received since March 2004, and therefore the claims for service connection for a left knee condition and a low back condition will not be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156(a); 20.1105 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board, in a March 2004 decision, denied the veterans claims for service connection for a left knee condition and a low back condition, as secondary to a service-connected left ankle disability, finding no evidence of a current left-knee disability and no evidence of a nexus between the claimed conditions and any in-service injury or disease. The Boards decision is the last final decision for these claims. 

At the time of the March 2004 Board decision, the record included service medical records, which are without reference to any knee or back complaints or abnormalities. The record also included a March 2002 private treatment record by chiropractor Dr. MRM who opined that the veterans service-connected ankle disability caused his current low back condition. Furthermore, the record included an August 2002 VA examination report and opinion by Dr. SM, MD, in which he noted and disagreed with Dr. MRMs opinion and concluded that the veterans complaint of disability with regard to his lower back and left knee is (sic) not related to his service-connected left ankle disability. As of March 2004 no evidence existed establishing a current diagnosis for a left knee condition or a nexus between a current left knee condition and any in-service injury or disease. It is noteworthy that the Board already considered the probative value of each of the medical opinions, and ultimately denied service connection as to both claims. 

Since March 2004, potentially relevant evidence received includes: (1) an April 2004 VA radiology report; (2) an April 2004 physical therapy assessment; (3) an April 2004 report by physicians assistant DM; and (4) a May 2004 statement by DM, PA.

Except as provided in Section 5108 of this title, when the Board disallows a claim, the claim may not thereafter be reopened and allowed and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7104.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  38 C.F.R. § 3.156(a), which defines new and material evidence, was revised, effective August 29, 2001.  The instant claim to reopen was filed after that date, and the revised definition applies.  Under the revised definition, new evidence means evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

When determining whether the claims should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Again, the record as of March 2004 showed the veterans service-connected ankle disability and his diagnosed low back condition. Although some evidence in the record provided a nexus between the low back condition and the veterans service-connected ankle disability, the totality of the evidence in the record at the time weighed against a nexus with regard to both disabilities. Additionally, the record lacked evidence supporting a diagnosis for a left knee condition or a nexus between a left knee condition and an in-service injury or disease.  

Accordingly, for evidence to be new and material in this matter, it would have to go to providing a nexus between his low back condition or left knee condition and an in-service disease or injury. Additionally, to reopen the claim for a left knee condition, the new evidence would also have to go to providing a current diagnosis of a left knee condition. In this case, the Board concludes no new and material evidence has been provided for either claim that has a reasonable possibility of substantiating the claims. 

In April 2004, the veteran underwent an assessment by private physicians assistant DM who found left knee pain [and] low back pain. The PA issued a statement in May 2004 concluding as follows:

[The veteran] suffers from chronic knee and back pain. It is at least as likely as not that these conditions may be a result of injuries suffered while in the service. We have reviewed his case and sent him for x-rays and a physical therapy evaluation, which revealed he will continue to have chronic pain.

Following the assessment, in April 2004, VA radiologist Dr. LG, MD found the left knee to be intact and normal, but the low back to have mild old wedge compression deformity of L1 [and] mild degenerative change of the lumbar spine. Dr. LG did not offer an opinion as to whether the veterans low back disability is linked to any in-service disease or injury.

The PAs assessment that the veteran suffers from chronic knee  pain is not a recognizable diagnosis of a disability. The April 2004 VA radiologist report further cuts against the veterans claim for service-connection for a left-knee disability because Dr. LG found the knee to be normal. As to the veterans left-knee disability claim then, no new and material evidence has been provided to substantiate a current diagnosis. 

The Board also finds that the additional evidence does not raise a reasonable possibility of substantiating the veterans claim for service connection for a low-back disability. Although the PA offered a nexus opinion in her statement, the statement itself adds nothing more to the nexus opinion made by the private chiropractor in March 2002, which has already been considered by the Board in its March 2004 final decision. The PA opinion is both repetitive and substantively weaker that the Chiropractors March 2002 opinion. Given the Boards consideration and discussion of the prior nexus opinion, which was ultimately deemed less probative than other medical opinions finding no nexus between the veterans current low-back condition and any in-service disease or injury, this current opinion does not raise a reasonable possibility of substantiating the veterans claim.  That is so because the opinion by a PA is simply not as probative as an opinion provided by a MD, and the PA did not have an opportunity to review the medical history of the veterans condition.  The opinion by the PA, on its face, cannot reasonably be said to substantiate the veterans claim in light of these facts.

As to the veterans own opinions, he has not demonstrated he has medical training, expertise, or credentials that would qualify him to render a competent opinion regarding medical causation.  His lay opinion that his knee and low-back problems are related to his in-service duties is not competent evidence, and cannot be deemed "material" for purposes of reopening his claims.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Only cumulative and redundant evidence has been received since March 2004. The new evidence does not have a reasonable possibility of substantiating the unestablished facts necessary for the claims. Specifically, no new evidence provides for a current diagnosis of the veterans alleged left-knee condition nor does the evidence sufficiently substantiate a nexus between the veterans low back condition and any in-service injury or disease. Accordingly, the additional evidence received is not new and material and the claim may not be reopened.  Until the veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claims, the benefit of the doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)), imposes obligations on VA in terms of its duties to notify and assist claimants.  

The VCAA notice requirements have been satisfied by virtue of a September 2004 letter sent to the claimant. The letter advised the veteran what information and evidence was needed to substantiate the claims decided herein and of his and VAs respective duties for obtaining evidence. Quartuccio v. Principi, 16 Vet. App. 183 (2002). He was specifically told that it was his responsibility to support the claims with appropriate evidence. The claimant has not alleged that VA failed to comply with the notice requirements of the VCAA. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). In addition, by virtue of the rating decision on appeal and the statement of the case (SOC) he was provided with specific information as to why these particular claims were being denied, and of the evidence that was lacking.  

The ROs September 2004 notice letter specifically told the claimant to provide any relevant evidence in his possession. The veteran was also fully notified of the need to give to VA any evidence pertaining to the claims in the SOC. There is no allegation from the claimant that he has any evidence in his possession that is needed for a full and fair adjudication of this claim. When considering the notification letter, the rating decision on appeal, and the SOC, as a whole, the Board finds that the veteran was aware and that it was ultimately his responsibility to give VA any evidence pertaining to these claims. See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).   

The Board also notes that the Courts decision in Pelegrini II, held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. Here, the September 2004 notice letter was provided after the initial adjudication in August 2004. However, the Board finds that any defect with respect to the timing of the VCAA notice requirement was harmless error.  See Mayfield, supra.  Although the notice provided to the veteran  was not given prior to the first adjudication of the claims, the content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Not only has the appellant been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices, but the actions taken by VA have essentially cured the error in the timing of notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  He has had more than one year to respond to the VCAA notice, and he has not done so.

With respect to VAs duty to assist, the VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2004). This duty to assist contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody. The Board finds that the duty to assist has been fulfilled. The file contains the post-service private and VA treatment records identified above. The veterans service medical records are in the file. The veteran has at no time referenced any other outstanding records that he wanted VA to obtain or that he felt were relevant to the claim. The Board is not aware of a basis for speculating that any other relevant VA or private treatment records exist that have not been obtained.  

With claims to reopen, such as these, VAs responsibility extends to requesting evidence from any new source identified by the claimant, and if that evidence is not new and material, the claim is not reopened, and VA has no further duties to the veteran with respect to that particular claim. See, e.g., VBA Fast Letter 01-13 (February 5, 2001). VA does not have a duty to provide the veteran a VA examination if the claim is not reopened. The VCAA explicitly stated that, regardless of any assistance provided to the claimant, new and material evidence must still be submitted to reopen a claim. 38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2005). As discussed above, in this case, the RO complied with VAs notification requirements and informed the veteran of the information and evidence needed to substantiate his claims. Since no new and material evidence has been submitted in conjunction with the recent claims, an examination is not required. 

VA satisfied its duties to inform and assist the claimant at every stage of this case. Therefore, he is not prejudiced by the Board considering the merits of the claim in this decision.
 

ORDER

The appeal to reopen a claim of service connection for a left knee condition is denied.

The appeal to reopen a claim of service connection for a low back conditionis denied.



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans Appeals



  Department of Veterans Affairs

